Citation Nr: 1521133	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran, P.S.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran was afforded a Board hearing, held by the undersigned, in September 2014.  A copy of the hearing transcript (Transcript) is associated with the record.


FINDING OF FACT

MS symptoms were manifest within seven years of separation from active military service.


CONCLUSION OF LAW

MS is presumed to have been incurred during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran claims that he is entitled to service connection for MS because symptoms of this disease manifested during service, or within 7 years following separation.  To that end, MS is listed as a chronic disease subject to service connection if manifested to a compensable degree within seven years of the date of separation from active duty service.  See 38 C.F.R. 
§§ 3.307(a); 3.309(a).  The Veteran separated from active duty in August 1970; if MS is shown to have been manifested, even if not officially diagnosed, prior to August 1977, the Veteran may benefit from this presumption.

The Board notes that service treatment records fail to demonstrate an in-service diagnosis for MS, and the Veteran was not diagnosed with MS until approximately 1980 (more than 7 years after he separated from service).  However, per statements from the Veteran, as well as statements and testimony from his brother during a September 2014 Board hearing, the Veteran began showing symptoms of MS in 1966, during his first year of active duty service.  Additionally, the Veteran's brother testified that he began experiencing numbness in his feet during his time with the Naval Academy in 1965, and that the Veteran chose not to undergo a spinal tap procedure at that time.  See Transcript, p. 4.  Following service in the 1970s, per the Veteran's brother, the Veteran had trouble walking and experienced vision problems.  See Transcript, p. 6.

Also of record are several private opinions which indicate that the Veteran's MS symptoms began during his period of active service, and certainly within seven years of separation.  In February 2012, the Veteran's primary neurologist indicated that the Veteran was afflicted with severe MS, and that the history taken from the Veteran and his brother (provided prior the filing of the claim for service connection) was credible in this case.  Per the provider, the Veteran's sensory disturbance, which was a common presenting symptom for MS, was present well-within the seven-year presumptive period.

The private provider who provided the Veteran's initial MS diagnosis in 1980 noted, in February 2014, that an MS diagnosis is not an easy one to make, and that such a diagnosis typically included a history of antecedent symptomatology, as is the case here with symptoms experienced in 1966 (foot numbness).  In an additional statement authored in June 2014, the prover again opined that the Veteran's history of nervous system dysfunction indicated, with certainty, that MS was extant in 1966.

While a VA opinion was requested, a February 2012 examiner was not able to offer an opinion without resorting to mere speculation, noting that in-service fatigue had an alternate cause (mononucleosis), and that there was no documentation of sensory change.

As to the Veteran's assertions, and those of his brother and neighbor, that that he developed MS symptoms either during his period of active service or within seven years following separation, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran is competent to report symptoms such as numbness in feet, blurred vision, and trouble walking, and his brother is competent to report things he witnessed or was told.  Importantly, the Board has not found any reason to doubt the credibility of the statements by either the Veteran or his brother.  While neither is competent to diagnose a complex medical disorder such as MS, the competent lay reports are supported by the diagnosis of MS in 1980, as well as the opinions of February 2012, February 2014, and June 2014, which provided positive etiological opinions based on the symptoms reported as emerging in service and in the years after service.  

As such, there are probative medical opinions of record, supported by the Veteran's competent lay statements, which place the onset of the Veteran's MS within the seven-year presumptive period following his separation from military service.  

Looking at the evidence in the light most favorable to the Veteran, the evidence in this case is at the least so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for MS is granted.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).  


ORDER

Service connection for multiple sclerosis is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


